Per Curiam.

The demand falls within the plain sense and language of the covenant. The covenant extended to “ all taxes, assessments, impositions and payments, payable out of, and for the demised premises,” and the charge in question was such an assessment. The court cannot enter into any equitable considerations, when the instrument speaks for itself. The assessing imposed in this case, was made in pursuance of a statute in force when the lease was made, and which, we are to presume, was in the contemplation of the parties. In Bradbury v. Wright, (Doug. 624.) land was charged with a yearly rent “ without any deduction, defalcation or abatement for or in any respect whatsoever,” and it- was held that the rent was to be paid without deducting the land tax. The case of Giles v. Hooper (Carth. 135.) is still nearer to the present. That was on a lease for years, rendering rent, “ free and clear from ail manner of taxes, charges and impositions whatsoever and it was ruled that there was to be no deduction for a land tax imposed by statute, subsequent to the lease; for the covenant extended to every old and new charge whatsoever. In Davenant v. Bishop of Sarum, (2 Lev. 68. 1 Vent. 223.) it was held that the covenant in a lease to pay all taxes, did not extend to a new parliamentary tax, but only to taxes then in use; but the covenant in that case was as early as 1635, before land taxes by parliament, by periodical assessments, were in use, and, therefore, in Brewster v. Kitchin, (1 Ld. Raym. 317. 1 Salk. 198. S. C. Carth. 438.) a covenant, in 1649, to pay,/ree of any taxes, was held to extend to taxes thereafter to be imposed by statute, for parliamentary taxes were then known, and had been adopted in the civil war. In this case, the assessment in question was under a statute in esse at the time of the covenant, and providing for the very case of such assessments.
Judgment for the plaintiffs.